United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-342
Issued: April 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2014 appellant filed a timely appeal from a September 24, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable impairment of the right lower extremity due
to his accepted right metatarsal injury.
FACTUAL HISTORY
OWCP accepted that on December 6, 2010 appellant, then a 53-year-old city letter
carrier, sustained a right foot injury in the performance of duty. Appellant stopped work on
December 7, 2010. OWCP accepted appellant’s claim for right foot fracture of the fifth
1

5 U.S.C. § 8101 et seq.

metatarsal and paid wage-loss and medical benefits.2
March 28, 2011.

Appellant returned to full duty on

By letters dated August 31, September 18, and December 18, 2012, appellant requested a
second opinion examination and functional capacity examination in order to obtain an
impairment rating for his accepted right foot injury. He stated that he could not find a physician
to accept his case.
On January 17, 2013 OWCP referred the case, along with a statement of accepted facts,
to Dr. Vipool Goradia, a Board-certified orthopedic surgeon, for a second opinion examination in
order to determine whether appellant sustained a permanent impairment of his accepted right
metatarsal fracture in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) and the date of maximum
medical improvement.
In a February 7, 2013 report, Dr. Goradia reviewed appellant’s history, including the
statement of accepted facts, and noted that appellant sustained a right fifth metatarsal fracture on
December 6, 2012. He related appellant’s history of bilateral cavus feet, ankle instability, and
left foot cyst and noted that appellant continued to complain of pain in both feet related to the
chronic problems but not directly related to the healed right fifth metatarsal fracture. Upon
examination, Dr. Goradia observed severe fixed cavus deformity of both feet with resultant
callus formation and instability of both ankles. He found no tenderness to palpation over the
right fifth metatarsal. Dr. Goradia opined that appellant did not have any impairment of the right
lower extremity secondary to the previous right fifth metatarsal fracture. He reported that
according to the sixth edition of the A.M.A., Guides, Chapter 16, page 504, Table 16-2, class 0
(healed without residual) appellant had no ratable impairment. Dr. Goradia stated that appellant
reached maximum medical improvement at the time he was cleared to return to full duty on
March 28, 2011.
In an April 22, 2013 progress note, Dr. Rodney Harris, a podiatrist, examined appellant
for history of chronic bilateral foot and ankle pain related to constant stress on his feet while on
active duty causing difficulty walking over the past six years. Upon examination, Dr. Harris
observed bilateral palpable posterior tibial pulses and left foot dorsal edema secondary to a
sizable ganglionic cyst. He also reported restricted range of motion of both ankles, left greater
than right. Muscle strength was normal. Dr. Harris diagnosed pes cavus, hammertoe deformity,
and lateral deviation of toes at metatarsalphalangeal joint two to four. He recommended heel
lifts bilaterally, physical therapy, steroid injections, and orthotics.
In an April 29, 2013 x-ray report of both feet, Dr. Bruce Sandow, a Board-certified
diagnostic radiologist, noted appellant’s history of foot fractures. He reported that the x-ray was
negative for acute fracture or dislocation. Dr. Sandow observed mild tibiotalar degenerative
changes bilaterally and callus formation at the base of the right fifth metatarsal consistent with
healed fracture. He diagnosed mild bilateral tibiotalar degenerative changes.

2

The record reveals that appellant also has an accepted traumatic injury claim for an August 3, 2011 left foot
injury (File No. xxxxxx079). The left foot injury is not a subject of this appeal.

2

In a June 13, 2013 report, Dr. Lawrence A. Manning, an OWCP medical adviser and
Board-certified orthopedic surgeon, noted that appellant’s claim was accepted for fracture of the
fifth metatarsal right foot as a result of a December 6, 2010 employment injury. He reviewed
appellant’s history, including Dr. Goradia’s February 7, 2013 second opinion report.
Dr. Manning noted that appellant complained of pain in both feet related to chronic foot and
ankle problems but not directly related to his healed right fifth metatarsal fracture. He also
reported that appellant had no complaints of pain and no tenderness at the fracture site.
Dr. Manning related that medical reports over the months showed a delayed union of appellant’s
right foot fracture and that a May 12, 2011 x-ray revealed that the fracture was in a healing stage.
He stated that, based on the medical records, he concurred that appellant had zero percent partial
impairment of the right lower extremity based on the condition of the right fifth metatarsal
fracture. Dr. Manning reported a date of maximum medical improvement of March 28, 2011.
In a December 16, 2013 functional capacity evaluation (FCE) form, Wayne MacMasters,
a physical therapist, related that appellant worked as a mail carrier and demonstrated the ability
to perform the physical demands of the full-duty job with no restrictions. He reported that,
according to the sixth edition of the A.M.A., Guides, appellant had 16 percent lower extremity
impairment and 6 percent whole person impairment.
In a December 16, 2013 impairment rating report, Lisa Brewer, a certified family nurse
practitioner, noted that appellant had injuries of the right and left foot. She provided range of
motion findings and observed essentially normal motion and strength of the right foot fifth
metatarsal. Ms. Brewer reported that according to Table 16-2 of the sixth edition of the A.M.A.,
Guides appellant was class 0 impairment for healed right foot fifth metatarsal with no residual
impairment. She opined that there was no objective basis for a permanent impairment rating of
the right foot.
On January 7, 2014 appellant filed a claim for a schedule award for his right foot. In a
statement, he noted that he was enclosing medical documentation, MRI scans, and x-rays that
proved that he had been receiving ongoing medical treatment on his bilateral foot condition
throughout the past year. Appellant reported that from August 2012 to May 2013 he was treated
by a Dr. Morgan and that he was currently receiving treatment from Dr. Sara Bouraee, a
podiatrist who specializes in foot and ankle surgery. He questioned why his claim for his left
foot injury was closed and why OWCP was not responding to his written requests and telephone
messages.
Appellant submitted an August 8, 2011 x-ray report by Dr. Sandow, who observed a
transverse fracture at the base of the fifth metatarsal of the right foot which was consistent with
an old ununited fracture. Dr. Sandow also noted preserved joint spaces and pes planus of the
right foot. X-ray of the left foot revealed slightly comminuted oblique fracture of the proximal
shaft of the fifth metatarsal and mild hallux valgus. Dr. Sandow diagnosed ununited fracture at
the base of the right fifth metatarsal and slightly comminuted fracture of proximal left metatarsal.
In a January 17, 2014 decision, OWCP denied appellant’s schedule award claim. It
found that the medical evidence was insufficient to establish that he sustained any permanent
impairment to the right lower extremity causally related to his accepted right fifth metatarsal
fracture.

3

On February 11, 2014 OWCP received appellant’s request for a review of the written
record. In a February 6, 2014 statement, he noted that Dr. Goradia incorrectly stated that his date
of injury was December 6, 2012 when it was December 6, 2010. Appellant also pointed out that
he was not treated by a Dr. Roach as Dr. Goradia stated. He further alleged that Dr. Goradia
misread his medical records. Appellant submitted various medical records regarding treatment
for his left foot and Dr. Goradia’s February 7, 2013 report.
Appellant submitted a June 17, 2013 report by Dr. Bouraee who related appellant’s
history of bilateral foot conditions including ples cavus or club foot, a large soft tissue mass on
the dorsal aspect of his left foot, and bilateral fifth metatarsal fractures. Examination of
appellant’s feet demonstrated pain on range of motion and instability at the lateral subtalar joint.
Dr. Bouraee also observed a soft tissue mass over the dorsal medial foot/first metatarsal and
second metatarsal approximately. She diagnosed nonunion fracture of fifth metatarsal, foot pain,
and cavus deformity of the foot.
In an April 4, 2014 report, Dr. Bouraee related appellant’s concerns regarding his
bilateral cavus deformity. She noted that he currently denied any pain and had resumed all
normal activities. Upon examination, Dr. Bouraee observed painful exotosis on palpation and
pain with Chopart’s range of motion. She also noted that appellant could bear weight on the
lateral border of the foot and that there was a slight limp present.
In a May 15, 2014 neurological report, Dr. Adel A. Boulos-Mikhaiel, a Board-certified
neurologist, noted that appellant was referred for evaluation of charcot marie tooth. She related
that appellant had a history of feet problems since he was in the military. Dr. Boulos-Mikhaiel
stated that appellant worked as a mailman for 15 years and retired due to cavus feet and multiple
fractures in his feet and ankles. She reported that appellant had three surgeries to fix a ganglion
cyst of the left foot and had two surgeries with screws on the left ankle and foot. Dr. BoulosMikhaiel noted that appellant also had a right side fracture that healed without the need for
surgery. Upon examination she observed no joint deformities or edema of the extremities.
In a July 2, 2014 progress note, Dr. Bouraee noted appellant’s history of chronic bilateral
foot pain. She related his complaints of pain on the lateral aspect of the left foot when he walked
and hyperkeratotic lesion difficulty wearing shoes. Dr. Bouraee noted that appellant had
resumed all normal activities and now complained of back pain which radiated down his leg.
Upon examination, she observed nonreducible, cavus foot and hammertoes. Dr. Bouraee
reported that appellant’s left foot surgical site was stable and nontender.
By decision dated September 24, 2014, an OWCP hearing representative affirmed the
January 17, 2014 decision denying appellant’s schedule award claim for his right foot metatarsal
fracture.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
3

5 U.S.C. §§ 8101-8193.

4

loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.4
The sixth edition requires identifying the impairment Class of Diagnosis condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS). The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).5 Evaluators are directed to provide
reasons for their impairment rating choices, including the choices of diagnoses from regional
grids and calculations of modifier scores.6
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage in
accordance with the A.M.A., Guides with the medical adviser providing rationale for the
percentage of impairment.7
ANALYSIS
OWCP accepted that appellant sustained a fifth metatarsal fracture of the right foot on
December 6, 2010. On January 7, 2014 appellant requested a schedule award for the right foot.
In decisions dated January 23 and September 24, 2014, OWCP denied appellant’s schedule
award claim finding that the medical evidence did not establish permanent impairment of his
right foot in accordance with the sixth edition of the A.M.A., Guides. The Board affirms this
finding.
In order to determine the extent and degree of any employment-related impairment of
appellant’s right lower extremity, at appellant’s request, OWCP referred him to Dr. Goradia for a
second opinion evaluation. Dr. Goradia examined him on February 7, 2013 and concluded that
he did not have a ratable impairment of the right lower extremity. He reviewed appellant’s
history and noted a chronic history of bilateral cavus feet, chronic ankle instability, and left foot
cyst. Dr. Goradia also noted that on December 6, 2012 appellant sustained a right fifth
metatarsal fracture, which subsequently healed.8 Upon examination, he observed that the right
foot had no surgical incisions and was nontender to palpation over the right fifth metatarsal.
4

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

5

A.M.A., Guides 494-531.

6

See R.V., Docket No. 10-1827 (issued April 1, 2011).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Payment of Compensation and Schedule Awards,
Chapter 2.808.6 (February 2013).
8

The Board notes that, although Dr. Goradia incorrectly referenced a December 6, 2012 right foot injury instead
of a December 6, 2010 right foot injury, this mistake appears to be a minor typographical error.

5

Dr. Goradia indicated that according to Table 16-2, page 504, of the A.M.A., Guides appellant
was classified as class 0 for a healed metatarsal fracture without residual. He reported that
appellant reached maximum medical improvement on March 28, 2011, the date that he was
cleared to return to work.
In accordance with its procedures, OWCP referred the evidence of record to its medical
adviser, Dr. Manning, who reviewed Dr. Goradia’s February 7, 2013 report and agreed that
appellant had no ratable impairment of the right lower extremity based on the accepted condition
of fifth metatarsal fracture of the right foot. He noted that appellant walked with an antalgic gait
and had no tenderness about the right fifth metatarsal.
The Board notes that appellant submitted additional medical reports to OWCP in support
of his schedule award claim following Dr. Goradia’s evaluation. While the reports from
Drs. Harris, Sandow, Bouraee, and Boulos-Mikhaiel discuss apppellant’s chronic bilateral foot
conditions, none of these physicians provided an evaluation of appellant’s permanent impairment
for the accepted right foot metatarsal fracture, pursuant to the A.M.A., Guides.
The only other evaluations of appellant’s permanent impairment came from physical
therapist, Mr. MacMasters, in his report dated December 16, 2013, and from Nurse Practitioner
Brewer in her December 16, 2013 report. Certain healthcare providers, such as physician
assistants, nurse practitioners, physical therapists, and social workers are not considered
physicians as defined under FECA, pursuant to 5 U.S.C. § 8101(2). Consequently, their medical
findings and/or opinions are insufficient for purposes of establishing entitlement under FECA.
To support a schedule award, the file must contain competent medical evidence which
shows that the impairment has reached a permanent and fixed state and indicates the date on
which this occurred (date of maximum medical improvement), describes the impairment in
sufficient detail so that it can be visualized on review and computes the percentage of
impairment in accordance with the A.M.A., Guides.9 The only medical report that meets these
requirements is the report from Dr. Goradia and establishes that appellant does not have a
permanent impairment of the right lower extremity caused by the accepted injury. Therefore,
appellant has not established a permanent impairment of his right lower extremity for which he
should receive a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a permanent impairment of his right
lower extremity for which he should receive a schedule award.

9

See J.L., Docket No 13-2124 (issued April 21, 2014).

6

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

